DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, and 5-17 filed July 08, 2022 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments, filed 07/08/2022 are acknowledged.  Claims 2 and 4 have been canceled in their entirety. Applicant has imported the limitations of claim 4 into claim 1.  
In response to Applicant’s amendments, the pending 35 U.S.C. 102(a)(1) rejection of record is withdrawn as Walton does not specifically teach that wherein the administered CHK1 inhibitor SRA-737 targets a protein encoded by the first gene. Specifically, neither the ribonucleotide reductase inhibitor gemcitabine nor the administered CHK1 inhibitor SRA-737 targets the oncogene MYC which is amplified in the ecDNA of SW620 colorectal carcinoma patients of Walton.  Additionally, the teachings of Mischel fail to teach this limitation, and therefore, the pending 35 U.S.C 103 rejections of record are also withdrawn. 
 Applicant's arguments, filed 07/08/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mischel (WO2020/123530 published 06/18/2020) and Verhaak (WO2018/136837 published 07/26/2018).
 Mischel teaches the method of treating cancer that comprises an amplified oncogene contained within ecDNA comprising administering a transcriptional inhibitor of a gene contained on the ecDNA, wherein the transcriptional inhibitor of the gene inhibits expression of the oncogene contained within the ecDNA ([0121], [0187], [0200]-[0209], claim 1). Regarding claims 5-6 and 17, treatment of glioblastomas and gliomas with the transcriptional inhibitor methodology is embraced within Mischel, as well as and chemotherapy resistant tumors and non-resistant tumors ([0100]-[0101], [0168], claim 10). The oncogene c-MET is taught as a specific amplified oncogene to be targeted by the transcriptional inhibitor therapy ([0121], [0187], [0200]-[0209], claims 5-6). Mischel teaches administration of the transcriptional inhibitor fludarabine to treat the ecDNA-mediated neoplastic disorder (claims 7-8). As evidenced by [0078] of the instant specification, said fludarabine of Mischel is also a ribonucleotide reductase inhibitor and replication stress pathway agent. 
 Mischel teaches incorporation of additional chemotherapeutic agents with transcriptional inhibitor regimen, including the multi-kinase inhibitors crizotinib and cabozantinib ([0116]-[0118]). Regarding claims 12-14, sequential as well as concurrent administration of the chemotherapeutic agent with the transcriptional inhibitor is embraced within the methodology of Mischel ([0113]).  
Regarding the scope of claims 11 and 16, detection of ecDNA within the cells of the tumor via imaging said ecDNA using fluorescence in-situ hybridization (FISH) assay techniques is embraced within the methodology of Mischel ([0170], [0192]).
 However, Mischel does not specifically teach treating said cancer that comprises an oncogene contained within ecDNA by also administering a cancer-targeted therapeutic agent, wherein the cancer-targeted therapeutic agent is directed against a protein encoded by the first gene. 
Verhaak teaches the method of treating gliomas and glioblastomas that comprise an amplified c-MET oncogene contained within ecDNA comprising administering the cancer-targeted therapeutic agent crizotinib. Crizotinib is a targeted agent specific for the c-MET oncogene ([0079], [0261], claims 1-5, 9-13). Verhaak teaches the incorporation of additional chemotherapeutic agents into the c-MET inhibitor regimen ([0136]).  
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the cancer-targeted therapeutic agent crizotinib which targets the c-MET oncogene, to the ecDNA-mediated glioblastoma treating fludarabine regimen of Mischel in order to arrive at the presently claimed. Motivation to incorporate crizotinib to the fludarabine regimen logically flows from the fact that Mischel teaches that crizotinib is a multi-kinase inhibitor suitable to incorporate into the transcriptional inhibitor fludarabine regimen, coupled with the knowledge that the c-MET inhibitor crizotinib is art-recognized at treating c-MET oncogene driven ecDNA-mediated glioblastoma (Mischel: [0116]-[0118]; Verhaak: claims 1-5, 9-13). Accordingly, said artisan would have readily predicted that administration of the combination of the transcriptional inhibitor fludarabine in combination with the c-MET inhibitor crizotinib would have effectively treated a c-MET oncogene driven ecDNA-mediated glioblastoma in the neoplastic patient. 
Lastly, regarding the limitations wherein the method prevents an increase in ecDNA in the cells of the ecDNA associated cancer (claim 7), or wherein the level the c-MET oncogene in the circulating cells of the ecDNA associated cancer is reduced after treatment compared to before treatment (claim 8) or wherein the cells of the ecDNA associated cancer develop an ecDNA signature after the addition of fludarabine and prior to the administration of c-MET oncogene targeting agent crizotinib (claims 13 and 15), Applicant is reminded that properties that accrue from a process step of administering the transcriptional inhibitor fludarabine and the c-MET inhibitor crizotinib to the patient comprising c-MET oncogene driven ecDNA-mediated glioblastoma are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
In the present case the burden is shifted to Applicant to prove that the administered combination of fludarabine and crizotinib does not reduce ecDNA in the cells of the ecDNA associated cancer, nor reduce the levels of c-MET oncogene amplification. 
   
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628